Title: James Madison to Charles J. Ingersoll, 28 November 1831
From: Madison, James
To: Ingersoll, Charles Jared


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Novr. 28. 1831.
                            
                        
                        confidential
                        I have received my dear Sir your favor of  with a copy of the address of the late Convention at New York.
                        I have looked enough over it to be satisfied that able pens were employed both on the Constitutionality of
                            the tariff, and on its relations to political economy. On the latter question I am disabled by a distressing Rheumatism
                            working on an aged frame from such an examination of the details as would justify me in offering any precise opinion. I
                            have at no time indeed undertaken such a task, contenting myself with an assertion of the right in Congress to encourage
                            manufactures by its own power over commerce, and with an appeal to certain cases in which the policy of exercising the
                            right seemed to be too obvious to be denied. I must own that in general I have viewed the patrons & opposers of
                            the encouragement of manufactures, as leaning to extremes, the latter admitting no exception to the general rules of
                            freedom in commerce the former converting the exceptions as it were into the rule. There may be a middle course which will
                            unite all attainable advantages in practice with a due regard to theoretic considerations. And I anxiously wish such a
                            course may be the result of the crisis to which the public mind seems to be brought. Inflexibility on either side, is much
                            to be deprecated. However much the effects of the tariff have been exaggerated and the effect of other causes unjustly
                            charged on it; it is still even in Virginia a sore topic and without some healing modifications, may throw her into a
                            scale already too heavy with the weights in it.
                        Apart from the pain inflicted by my Rheumatism it has taken possession of my hands and obliged me to make use
                            of borrowed fingers. Mine are unwilling to do more than to assure you of my continued esteem & all my good wishes
                        
                            
                                James Madison
                            
                        
                    